Citation Nr: 0018392	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-17 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen, Agent


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
1987.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

Following certification of the veteran's appeal to the Board 
in April 2000, additional medical records that had not 
previously been associated with his claims folder, and which 
are pertinent to his claim, were received by the Board.  
Under the provisions of 38 C.F.R. § 20.1304(c) (1999), such 
evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case (SSOC) 
unless waiver of such action is made by or on behalf of the 
claimant.  No such waiver of this procedural right has been 
made.

Accordingly, this case is REMANDED for the following action:

The RO should review the evidence 
submitted by the veteran subsequent to 
the certification of appeal, and 
determine whether service connection for 
a nervous disorder can now be granted.  
If the decision remains adverse, the 
veteran and his representative should be 
furnished with an SSOC, and with an 
appropriate period of time within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the disposition 
of this case, to include whether the claim is well grounded 
in accordance with 38 U.S.C.A. § 5107(a) (West 1991), should 
be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




